Exhibit 10.1

 

AGREEMENT OF SETTLEMENT AND RELEASE

 

This AGREEMENT OF SETTLEMENT AND RELEASE (the “Agreement”) is made and entered
into as of April 23, 2015 (the “Effective Date”), by and between Plaintiff
Michael Strathmann (“Strathmann” or “Plaintiff”), on the one hand, and
Defendants Acacia Research Corporation, a Delaware corporation (“Acacia”)
CombiMatrix Corporation, a Delaware corporation (“CombiMatrix”), and Amit Kumar,
an individual (“Kumar”) (collectively “Defendants” or “Defendant Parties”), on
the other hand.  Strathmann and Defendants are sometimes collectively referred
to herein as the “Parties.”

 

Recitals

 

This Agreement is made with reference to the following facts and circumstances:

 

A.                                    On or about November 19, 2010, Strathmann
initiated the “Action” by filing a complaint against Acacia, CombiMatrix, Kumar
and Does 1-10 in the Superior Court of California, County of Orange, styled The
People Of The State Of California, Ex Rel. Michael Strathmann PhD. v. Acacia
Research Corporation, a Delaware corporation, CombiMatrix Corporation, a
Delaware corporation, Amit Kumar, an individual, and John and Jane Does 1-10,
Case No. 30-2010 00426554, alleging violation of California Insurance Code
Section 1871.7.  Thereafter, Strathmann filed a First Amended Complaint (the
“Complaint”) in the Action.

 

 

 

Initials

 

Strathmann:

MS

 

Acacia:

MV

 

CombiMatrix:

SB

 

Kumar:

AK

 

1

--------------------------------------------------------------------------------


 

B.                                    Trial of the Action commenced on or about
June 9, 2014.  On March 6, 2015 Judgment (“Judgment”) was entered against
Strathmann and in favor of all Defendants, and Strathmann’s Complaint was
ordered dismissed with prejudice.

 

C.                                    On March 20, 2015, Strathmann filed a
Notice of Motion for a New Trial and a Motion to Vacate the Judgment.

 

D.                                    The Parties hereto do, wish to, and hereby
do, settle finally and forever their current and ongoing differences, and any
and all known and unknown claims and causes of actions which may exist between
them, including without limitation any and all claims which have been alleged in
the Action or which could be alleged now or in the future, on the following
terms and conditions.

 

Agreement

 

In consideration of the foregoing recitals, the mutual undertakings contained in
this Agreement, and other good, valuable and sufficient consideration, the
Parties hereto agree as follows:

 

1.                                      No Admission of Liability.  The parties
to this Agreement explicitly acknowledge that this Agreement represents a
settlement of disputed claims, and that by

 

 

 

Initials

 

Strathmann:

MS

 

Acacia:

MV

 

CombiMatrix:

SB

 

Kumar:

AK

 

2

--------------------------------------------------------------------------------


 

entering into this Agreement no party admits or acknowledges the existence of
any liability or wrongdoing, and any liability or wrongdoing is expressly denied
and disputed.  Accordingly, neither this Agreement nor any of its terms shall be
offered or received as evidence in any proceeding in any forum as an admission
of liability or wrongdoing on the part of any party hereto or its agents.

 

2.                                      Dismissal of the Action with Prejudice. 
Strathmann shall dismiss the Action with prejudice as to all Parties and
claims.  Concurrent with Defendants’ delivery to Strathmann of a Counterpart of
this Agreement fully executed by Defendants, Strathmann shall deliver to counsel
for Defendants a fully executed Request for Dismissal of the entire Action with
Prejudice, which Defendants’ counsel will be authorized to file immediately.

 

3.                                      Withdrawal of Motion for New Trial and
Motion to Vacate Judgment.   Strathmann shall withdraw his Motion for New Trial
and Motion to Vacate the Judgment.  Concurrent with Defendants’ delivery to
Strathmann of a Counterpart of this Agreement fully executed by Defendants,
Strathmann shall cause his counsel to file a written Notice of Withdrawal with
Prejudice of his Motion for New Trial and a written Notice of Withdrawal with
Prejudice of his Motion to Vacate the Judgment.  Strathmann knowingly,
voluntarily, expressly and forever waives the right to bring a Motion for New
Trial or a Motion to Vacate the Judgment in connection with the Action.

 

 

 

Initials

 

Strathmann:

MS

 

Acacia:

MV

 

CombiMatrix:

SB

 

Kumar:

AK

 

3

--------------------------------------------------------------------------------


 

4.                                      Waiver of Right to Appeal the Judgment. 
Strathmann knowingly, voluntarily, expressly and forever waives the right to
appeal the Judgment entered in this Action, and covenants that Strathmann shall
not file any appeal of the Judgment.

 

5.                                      Waiver of Costs.   Strathmann, on the
one hand, and Acacia, Kumar and CombiMatrix, jointly and severally on the other
hand, knowingly, voluntarily, expressly and forever waive recovery of costs that
have been awarded or may be awarded to the other side in this Action, and agree
that each side shall bear its own costs incurred through the Effective Date of
this Settlement Agreement.  Acacia shall cause its counsel to file a written
Notice of Withdrawal with Prejudice of its Memorandum of Costs and waives the
costs set forth in its Memorandum of Costs filed in the Action on March 18, 2015
and any other costs to date; CombiMatrix and Kumar shall cause their counsel to
file a written Notice of Withdrawal with Prejudice of their Memorandum of Costs
and waive the costs set forth in their Memorandum of Costs filed in the Action
on March 18, 2015 and any other costs to date; and Strathmann waives any costs
he may have been awarded in connection with his prior appeal in this Action, and
any other costs to date.

 

6.                                      Release by Strathmann.  Except with
respect to the obligations and representations in this Agreement, Strathmann,
for and on behalf of himself and each of his employees, partners, agents, heirs,
spouses, marital communities, attorneys, trustees,

 

 

 

Initials

 

Strathmann:

MS

 

Acacia:

MV

 

CombiMatrix:

SB

 

Kumar:

AK

 

4

--------------------------------------------------------------------------------


 

trustors, beneficiaries, predecessors, successors, affiliates, representatives,
and assigns, jointly and severally, on the one hand, does hereby fully and
forever release and discharge Acacia, CombiMatrix, Kumar and each of their
officers, directors, shareholders, subsidiaries, parents, owners, members,
employees, partners, agents, heirs, spouses, marital communities, attorneys
(including without limitation Corbett, Steelman & Specter, Stradling, Yocca,
Carlson & Rauth, Grant, Genovese & Baratta, LLP and all current and former
partners and attorneys thereof), trustees, trustors, beneficiaries,
predecessors, successors, affiliates, representatives and assigns, jointly and
severally, on the other hand, from and against any and all claims and causes of
action, whether in law or in equity, suits, debts, liens, rights, contracts,
agreements, acts, promises, liabilities, obligations, demands, damages, losses,
costs, fees (including, without limitation, those of attorneys) and expenses, of
whatsoever kind or nature, whether known or unknown, suspected or unsuspected,
which exist or may have existed between them, or any of them, at any time
whatsoever, including but not limited to all claims alleged or which could have
been alleged in the Action.

 

7.                                      Release by the Defendant Parties.  
Except with respect to the obligations and representations in this Agreement,
the Defendant Parties, for and on behalf of themselves and each of their
officers, directors, shareholders, subsidiaries, parents, owners, members,
employees, partners, agents, heirs, spouses, marital communities, attorneys,
trustees, trustors, beneficiaries, predecessors, successors, affiliates,

 

 

 

Initials

 

Strathmann:

MS

 

Acacia:

MV

 

CombiMatrix:

SB

 

Kumar:

AK

 

5

--------------------------------------------------------------------------------


 

representatives and assigns, jointly and severally, on the one hand, do hereby
fully and forever release and discharge Strathmann and each of his employees,
partners, agents, heirs, spouses, marital communities, attorneys (including
without limitation Kelley, Goldfarb, Huck & Roth, PLLC, Buchalter Nemer,
Zolonz & Associates, and all current and former partners and attorneys thereof),
trustees, trustors, beneficiaries, successors, affiliates, representatives, and
assigns, jointly and severally, on the other hand, from and against any and all
claims and causes of action, whether in law or in equity, suits, debts, liens,
rights, contracts, agreements, acts, promises, liabilities, obligations,
demands, damages, losses, costs, fees (including, without limitation, those of
attorneys) and expenses, of whatsoever kind or nature, whether known or unknown,
suspected or unsuspected, which exist or may have existed between them, or any
of them, at any time whatsoever, including but not limited to all claims alleged
or which could have been alleged in the Action.

 

8.                                      Waiver of CA Civil Code Section 1542. 
THE PARTIES HERETO UNDERSTAND AND AGREE THAT THE RELEASES SET FORTH ABOVE EXTEND
TO ALL CLAIMS OF EVERY NATURE AND KIND, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, EXCEPT FOR ACTIONS NECESSARY TO ENFORCE THE TERMS OR INTENT OF THIS
AGREEMENT.  WITH RESPECT TO SUCH RELEASES, THE PARTIES HERETO EXPRESSLY WAIVE
AND RELINQUISH ANY AND ALL RIGHTS

 

 

 

Initials

 

Strathmann:

MS

 

Acacia:

MV

 

CombiMatrix:

SB

 

Kumar:

AK

 

6

--------------------------------------------------------------------------------


 

UNDER SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

9.                                      Covenant Not to Sue.  Strathmann, on the
one hand, and Defendant Parties, jointly and severally on the other hand, hereby
covenant and agree that they will not now or at any time in the future assert
any claim, bring any action, or file, join in or assist in any lawsuit, protest
or derogatory or defamatory communication (including against any of the Parties
or the spouses of Strathmann or Kumar) in connection with, arising from or
related in any way to the matters released by this Agreement or to the Action. 
Strathmann and his spouse further represent and warrant that, to the best of
their knowledge, they do not currently, directly or indirectly, own any shares
in CombiMatrix or Acacia and covenant that they will not knowingly purchase
stock in Acacia or CombiMatrix in the future. Each of the Parties further
covenants that they will not in any way whatsoever voluntarily file, suggest,
support, participate in, aid or

 

 

 

Initials

 

Strathmann:

MS

 

Acacia:

MV

 

CombiMatrix:

SB

 

Kumar:

AK

 

7

--------------------------------------------------------------------------------


 

assist, any lawsuit based upon any acts, omissions, or conduct that existed on
or before the Effective Date or derogatory or defamatory communication against
any of the Parties or the spouses of Strathmann or Kumar, or advise any party in
connection with any such lawsuit.  By way of example, a derogatory or defamatory
communication would include unsolicited comments or references to this Action to
a prospective employer of any of the Parties or the spouses of Strathmann or
Kumar.

 

10.                               Mistake Of Fact Or Law.  The Parties hereto
understand that any and all of the facts and circumstances and the law relative
to this Agreement may be other than is now known to or believed by either of
them, yet this Agreement shall nevertheless be binding and effective.

 

11.                               No Reliance Upon Any Statement.  The Parties
hereto and their counsel specifically acknowledge and agree that they have read
this Agreement and execute it without relying upon any statements,
representations, or warranties, written or oral, as to any matter of law or fact
made by any other party or attorney, not expressly set forth herein.  The
parties hereto have read and understand the terms of this Agreement, and warrant
and represent that this Agreement is executed voluntarily and without duress or
undue influence on the part of or on behalf of any party hereto.

 

 

 

Initials

 

Strathmann:

MS

 

Acacia:

MV

 

CombiMatrix:

SB

 

Kumar:

AK

 

8

--------------------------------------------------------------------------------


 

12.                               Severability.  If any clause or provision of
this Agreement is held to be illegal, invalid or unenforceable under any law
applicable to the terms hereof, then the remainder of this Agreement shall not
be affected thereby; provided, however, that the clause or provision which is
thus eliminated has no adverse effect on the basic terms, conditions and intent
of this Agreement.

 

13.                               Confidentiality.  Notwithstanding anything to
the contrary herein, after the Effective Date of this Agreement, the Parties
shall be bound by the duties and obligations of confidentiality, if any, to the
other Parties that existed prior to the commencement of the Action, including
any obligations of confidentiality set forth in Strathmann’s Confidentiality
Agreement.

 

14.                               Counterparts, Facsimile and Electronic
Signatures.  This Agreement may be executed in one or more counterparts, and all
of such counterparts taken together shall constitute one agreement.  This
Agreement may be delivered by facsimile, or electronically, and a facsimile
signature or an electronic signature shall constitute an original signature for
any and all purposes.

 

15.                               Waiver or Modification.  No provision hereto
may be waived, modified or amended, except by a written agreement executed by
each and every of the Parties hereto.

 

 

 

Initials

 

Strathmann:

MS

 

Acacia:

MV

 

CombiMatrix:

SB

 

Kumar:

AK

 

9

--------------------------------------------------------------------------------


 

16.                               Applicable Law.  The provisions and
performance under this Agreement shall be construed in accordance with the laws
of the State of California.

 

17.                               Captions.  Captions in this Agreement are
asserted for convenience of reference only and do not define, describe or limit
the scope of the intent of this Agreement or any of the terms hereof.

 

18.                               Representation of No Assignment.  Strathmann
represents that he (through his attorneys) has provided Antonio Celaya (from the
Department of Insurance) with a copy of the Court’s Judgment and Statement of
Decision and has also notified Mr. Celaya of Strathmann’s intention to enter
into this Agreement.  Neither Mr. Celaya nor anyone else with the Department of
Insurance have expressed any objection to this Agreement to Strathmann or his
counsel.  The Parties further represent and warrant that no portion of any
claim, claim for damages, right, demand, action or cause of action released by
this Agreement has been assigned or transferred, voluntarily, by operation of
law, or otherwise, to any other person, business or entity, or is held by any
other party including the People of the State of California, except to the
extent that the People of the State of California may somehow have some interest
in the claims by circumstances of Insurance Code Section 1871.7 or operation of
law. Subject to the above representations and exception, in the event that any
claim, demand or suit should be made or instituted against any person or entity
released hereby because of any

 

 

 

Initials

 

Strathmann:

MS

 

Acacia:

MV

 

CombiMatrix:

SB

 

Kumar:

AK

 

10

--------------------------------------------------------------------------------


 

purported assignment, subrogation, or transfer, the assigning party or parties
agree to indemnify and hold the released person, persons or entities harmless
against such claim, demand or suit and shall pay and satisfy such claim, demand
or suit, and necessary expenses, including but not limited to attorneys’ fees
and costs, incurred by reason thereof.  Subject to the above representations and
exception, the Parties hereto represent and warrant that the persons executing
this Agreement are fully and completely and duly authorized to resolve this
dispute and any other claims released herein in their entirety and to enter into
this Agreement.

 

19.                               Entire Agreement.  This Agreement contains the
entire integrated agreement between the Parties hereto respecting the subject
matter of this Agreement and supersedes all prior understandings and agreements,
whether oral or in writing, between the Parties respecting the subject matter of
this Agreement.  There are no representations, agreements, arrangements or
understandings, oral or in writing, between or among the Parties to this
Agreement relating to the subject matter of this Agreement which are not fully
expressed in this Agreement.  The terms of this Agreement are intended by the
Parties hereto as a final expression of their agreement with respect to those
terms and they may not be contradicted by evidence of any prior agreement or of
any contemporaneous agreement.

 

 

 

Initials

 

Strathmann:

MS

 

Acacia:

MV

 

CombiMatrix:

SB

 

Kumar:

AK

 

11

--------------------------------------------------------------------------------


 

20.                               Further Actions:  Except to the extent related
to intellectual property owned or invented by Strathmann arising after the
Releases set forth in this Agreement, in the event that there is any dispute
between Strathmann and Defendants regarding any matter whatsoever, including,
but not limited to, this Agreement, such dispute shall be resolved exclusively
by binding arbitration before the Judicial Arbitration & Mediation Services in
Orange County, California (hereinafter referred to as “JAMS”), in accordance
with JAMS’ then current rules and regulations, and in accordance with and under
the laws of the State of California, including without limitation applicable
statutes of limitation.  In the event that Strathmann and Defendants are unable
to agree upon an Arbitrator before JAMS, then Strathmann and Defendants hereby
agree that JAMS shall itself choose the Arbitrator from its qualified panel of
Arbitrators.  The initial fees of JAMS shall be borne by the parties equally,
with the Arbitrator to ultimately assess the costs of the Arbitration, including
the Arbitrator’s fees, in favor of the prevailing party as determined by the
Arbitrator.  The arbitrator shall only have power to issue a decision supported
by substantial evidence and in accordance with California law, and which shall
be final and binding on the parties.  The arbitrator shall not be empowered to
award punitive damages.  The proceedings shall be kept strictly confidential
except as required to be disclosed by a public company, or as may be necessary
to enforce the arbitration award.  Except to the extent related to intellectual
property owned or invented by Strathmann arising after the Releases set forth in
this Agreement, any dispute between Strathmann and Defendants may not be
determined by lawsuit or resort

 

 

 

Initials

 

Strathmann:

MS

 

Acacia:

MV

 

CombiMatrix:

SB

 

Kumar:

AK

 

12

--------------------------------------------------------------------------------


 

to court process except as California law otherwise provides for the judicial
review of arbitration proceedings only.  Strathmann and Defendants agree that by
entering into this Agreement, Strathmann and Defendants agree to waive their
constitutional right to have any such dispute decided in a court of law, before
a jury, and instead are choosing to accept the use of Arbitration.  The
prevailing party in any such action or proceeding shall be entitled to recover
all of his or its costs and expenses incurred in the action or proceeding,
including, but not limited to, reasonable attorneys’ fees and court costs, as
determined by the Arbitrator.

 

Strathmann

MS

 

CombiMatrix

SB

 

 

 

Acacia

MV

 

Kumar

AK

 

 

21.                               Forum.  With respect to any claim related to
intellectual property owned or invented by Strathmann arising after the Releases
set forth in this Agreement, which is the sole exception to the requirement of
arbitration set forth above, the only forum for any such action shall be Orange
County, California unless the determination of the forum cannot be controlled by
an agreement of the Parties or if Orange County, California is not an available
forum for the claim.

 

22.                               Attorneys’ Fees.  Strathmann, on the one hand,
and Acacia, Kumar and CombiMatrix, jointly and severally on the other hand,
knowingly, voluntarily, expressly

 

 

 

Initials

 

Strathmann:

MS

 

Acacia:

MV

 

CombiMatrix:

SB

 

Kumar:

AK

 

13

--------------------------------------------------------------------------------


 

and forever waive recovery of attorney fees incurred in this Action, and agree
each side shall bear its own attorney fees incurred in the Action through the
Effective Date of this Agreement.  In the event any further action, suit or
other proceeding is taken or instituted to remedy, prevent or obtain relief from
a breach of this Agreement, arising out of a breach of this Agreement, involving
claims within the scope of the release contained in this Agreement, or
pertaining to a declaration of rights under this Agreement, the prevailing Party
shall recover all of such Party’s reasonable costs, expenses and attorneys’ fees
incurred in each and every such action, suit or other proceeding, including any
and all appeals or petitions therefrom and all efforts to enforce any resulting
judgment obtained therein.

 

23.                               Neutral Interpretation Without Regard to the
Draftsman.  The Parties hereto acknowledge that they are entering into this
Agreement after consulting with counsel and based upon equal bargaining power,
with all parties participating in its preparation.  The Parties hereto
acknowledge and agree that they have been and are represented by legal counsel
of their choice in negotiating and entering into this Agreement, that the
attorneys for each party have had an equal opportunity to participate in the
negotiation and preparation of this Agreement, and the terms of this Agreement
shall be construed as to their fair meaning, and shall not be interpreted in
favor of or against any party on account of the draftspersons, but shall be
interpreted solely for the purpose of fairly effectuating the intent of the
Parties.

 

 

 

Initials

 

Strathmann:

MS

 

Acacia:

MV

 

CombiMatrix:

SB

 

Kumar:

AK

 

14

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED:

 

 

 

 

/s/MICHAEL STRATHMANN

 

Michael Strathmann

 

 

 

 

 

Acacia Research Corporation, a

 

Delaware corporation

 

 

 

 

 

 

By:

 

/s/MATHEW VELLA

 

 

 

 

 

 

Its:

CEO

 

 

 

 

 

CombiMatrix Corporation, a

 

Delaware corporation

 

 

 

 

 

 

By:

 

/s/SCOTT BURELL

 

 

 

 

 

 

Its:

CFO, Secretary and Treasurer

 

 

 

 

 

 

/s/AMIT KUMAR

 

Amit Kumar

 

[SIGNATURES CONTINUE]

 

 

 

Initials

 

Strathmann:

MS

 

Acacia:

MV

 

CombiMatrix:

SB

 

Kumar:

AK

 

15

--------------------------------------------------------------------------------


 

APPROVED AS TO FORM:

 

 

KELLY, GOLDFARB, HUCK & ROTH, PLLC

 

 

 

 

 

By:

/s/MICHAEL A. GOLDFARB

 

 

Michael A. Goldfarb

 

Attorneys for Plaintiff/Relator

 

MICHAEL STRATHMANN

 

 

 

 

 

STRADLING YOCCA CARLSON & RAUTH, P.C.

 

 

 

 

 

 

By:

/s/MARK J. SCHNEIDER

 

 

Marc J. Schneider

 

Attorneys for Defendant ACACIA

 

RESEARCH CORPORATION

 

 

 

 

 

GRANT, GENOVESE & BARATTA, LLP

 

 

 

 

 

 

By:

/s/GORDON G. MAY

 

 

David C. Grant

 

 

Gordon G. May

 

Attorneys for Defendants COMBIMATRIX

 

CORPORATION and AMIT KUMAR

 

 

 

Initials

 

Strathmann:

MS

 

Acacia:

MV

 

CombiMatrix:

SB

 

Kumar:

AK

 

16

--------------------------------------------------------------------------------